The petition alleging that the Planning Commission of DeKalb County rendered a decision denying a permit to the defendants for the erection of a store and filing station, which decision was reversed by the Board of Zoning Appeals, was subject to the ground of demurrer that, since the petition showed a right by the writ of certiorari, under section 16 of the act of 1943 (Ga. L. 1943, p. 930), to have the decision of the Board of Zoning Appeals reviewed by the Superior Court of DeKalb County, thus affording a complete and adequate remedy at law, no right to the equitable relief sought is made to appear.
Judgment affirmed. All the Justicesconcur.
                       No. 15670. JANUARY 7, 1947.